Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6 and 9-15 are allowed.
Independent claim 1, from which the remaining claims depend, describes a display apparatus with an image capturing device located within the housing between a display unit and a backlight module without overlapping the display area of the display unit and captures with the capturing device of the image being displayed by the display unit. 
The closest prior arts are Katoh, Lee, and Musgrave. Katoh discloses a display apparatus with an image capturing device located between the display and the backlight and not overlapping the display area. However, as noted by the applicant (See Remarks of 7/18/2021 pgs. 7-8) Katoh is directed to capturing images of a human fingertip touching the display apparatus not the image displayed by the display apparatus itself. Similarly Musgrave is directed to a camera embedded in a display apparatus that captures images of an area exterior to the apparatus and not the image displayed by a display unit. Lee discloses a light sensing layer for located between a display unit and a backlight for sensing a quantity of provided backlight but this sensing layer overlaps the display area of the display apparatus. Thus none of the prior arts alone or in combination disclose all of the particular limitations required by claim 1. 
Claims 3, 6, and 9-15 depend from claim 1 and are allowable for the same reasons. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423